Title: To James Madison from Sylvanus Bourne, 8 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 8 July 1805, Amsterdam. “I had the honor to address you on the 6th Inst on the interesting letter from you of the 23 May & I have no doubt you will be convinced that I made no misrepresentation to you in the Case in question. Should you need a confirmation Mr. Biass of Baltimore will be ready I shou[l]d presume to give it as in a letter to me since my last arrival here in which he inclosed me powers to Settle his Accots with mess D& O he says ‘they have infamously Swindled & cheated me out of a little fortune since my connection with them’—I shall ever regret that my peculiar situation at the time should have suggested to me the idea of making any proposition on the subject of buisness to them—but my mind was embarrassed by misfortune & objects did not present themselves in a clear & distinct light, you will perceive indeed by the tenor of my letters that I had no fixed plan in view as those letters refer to three distinct plans—& what regarded the Consular arrangment was merely on this ground that as 19/20s of the papers which are legalized at the Consular Office are made out at the Brokers—I thought it would be to the convenience of Citizens the Merchants here & all parties to have the Offices under one roof & I intended to give him the character of Chancellor agreably to the practice of some of our Consuls in France but nothing was intended or implied in the thing which could in its tendency divert the Consular Powers from their proper channell or incur a farthing aditional charge on our trade—indeed in many instances since ⟨I⟩; have been in Offices my charges have been less than what the Law allowed—Could interest have ever been able to warp my judgm⟨en⟩;t I shou[l]d have been a rich man now instead of the contrary.
          “I have waded thro trouble & Chagrin to fix an establishment which has already had & must continue to produce substantial & lasting Advantages—& cruel indeed would it be should I become the victim thereto—as this would be my ruin while it wou⟨ld⟩; add a new & splendid laurell to the brow of that monster of duplicity & intrigue—I shall prepare & soon send on a Statement to be published which will do away any unfavorable impressions from the public mind which his publication may have caused which has indeed given me sufficient pain—but my zeal has pr[illegible]red it to me.
          “If you think me to have violated public duty or private faith—you certainly would do wrong in suffer me to hold my place—but I am unconscious of any thing of the Sort & shall [at] all Events have the Consolations de⟨riv⟩;ed from an approving mind.”
        